1

2

3

4

5

6

7

8

9

10
                                  UNITED STATES DISTRICT COURT
11
                                         DISTRICT OF NEVADA
12
                                                    ***
13
     RICHARD LEE CARMICHAEL,                              Case No. 2:16-cv-01142-RFB-GWF
14
                        Petitioner,                                       ORDER
15          v.
16   JO GENTRY, et al.,
17                    Respondents.
18
            Good cause appearing, petitioner’s second unopposed motion for extension of time (ECF
19
     No. 33) is GRANTED. Petitioner will have to and including June 24, 2019, within which to file
20
     an opposition to the motion to dismiss in this case.
21
            IT IS SO ORDERED.
22
            DATED this 25th day of April, 2019.
23

24
                                                            RICHARD F. BOULWARE, II
25                                                          UNITED STATES DISTRICT JUDGE
26

27

28


                                                      1
